--------------------------------------------------------------------------------


Exhibit 10.3
 
AMENDMENT TO CERTAIN RESTRICTED STOCK EQUIVALENTS ISSUED UNDER
ENERGIZER HOLDINGS, INC. 2000 INCENTIVE STOCK PLAN
and
ENERGIZER HOLDINGS, INC. DEFERRED COMPENSATION PLAN
 
    WHEREAS, Energizer Holdings, Inc. (“Company”) issued Restricted Stock
Equivalent Award Agreements under the Energizer Holdings, Inc. 2000 Incentive
Stock Plan (“2000 Plan”) and the Energizer Holdings, Inc. Deferred Compensation
Plan (“Deferred Compensation Plan”) that vest on or after January 1, 2005 and
that are subject to the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”) (such Restricted Stock Equivalent Award
Agreements to be referred to as “Award Agreements”);  and
 
    WHEREAS, failure to amend the Award Agreements to comply with Section 409A
would result in imposition of a 20% additional tax on the deferred compensation
provided to the recipients (“Recipients”) under the Award Agreements; and
 
    WHEREAS, the terms of the  Award Agreements issued under the 2000 Plan
authorize the Company to unilaterally substitute equivalent Award Agreements;
and
 
    WHEREAS, the Deferred Compensation Plan authorizes amendments without the
consent of the participants if such amendments do not adversely affect
Recipients of such Award Agreements;  and
 
    WHEREAS, the Award Agreements have been administered in accordance with the
Company’s good faith interpretation of compliance with Code Section 409A, based
on available guidance; and
 
    WHEREAS, the Company desires to amend the Award Agreements, to the extent
they are subject to Section 409A, effective January 1, 2009, to comply with Code
Section 409A and the regulations thereunder.
 
    NOW, THEREFORE, the Company hereby amends the Award Agreements, effective
January 1, 2009, as follows:
 
1.   Vesting;Payment
 
    Any date specified for the vesting/payment of an Equivalent shall be
referred to as the “Vesting/Payment Date.”
 
    To the extent that an Award Agreement provides that vesting/ payment of an
Equivalent is predicated on the Announcement Date of the earnings results for a
specified fiscal year, the term “Vesting/Payment Date” shall be substituted for
“Announcement Date.”  The term “Vesting/Payment Date” shall mean a date after
the end of such fiscal year but not later than the December 31 immediately
following the end of such fiscal year.
 
2.   Additional Cash Payment
 
    Additional cash payments equal to the amount of dividends, if any, which
would have been paid to the Recipient had shares of Common Stock been issued in
lieu of the Equivalents, will be paid on or after the Vesting/Payment Date, but
not later than the December 31 following the Vesting/Payment Date.
 
3.   Acceleration
 
    The following provisions will apply if vesting/payment of the Equivalents is
accelerated prior to the Vesting/Payment Date:
 
    Disability
 
    To the extent vesting/payment of Equivalents is predicated upon the
declaration of a Recipient’s total and permanent disability, such
vesting/payment shall be predicated upon the Recipient’s Termination of
Employment due to total and permanent disability.
 
    Termination of Employment
 
    To the extent vesting/payment of Equivalents is predicated upon Termination
of Employment for any reason, the term “Termination of Employment shall mean a
“separation from service” with the Company and its Affiliates, as such term is
defined in Code Section 409A and the regulations thereunder.  The term
“Affiliates” shall mean all entities within the controlled group that includes
the Company, as defined in Code Sections 414(b) and 414(c) and the regulations
thereunder, provided that the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in such definition.
 
    To the extent vesting/payment of Equivalents is predicated upon the
Recipient’s death or Termination of Employment for any reason, the Equivalents
and related cash payments will be converted and paid not later than (i) the 15th
day of the third calendar month following such event, or (ii) a date after such
event, but not later than the December 31 immediately following the event.
 
    Change of Control
 
    To the extent vesting/payment of Equivalents is predicated upon a Change of
Control, such Equivalents and related cash payments shall be converted and paid
on the date of the Change of Control.
 
    The term “Change of Control” shall mean the following:
 
(i)  The acquisition by one person, or more than one person acting as a group,
of ownership of stock of the Company that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company.  Notwithstanding the above, if
any person or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of
the Company , the acquisition of additional stock by the same person or persons
will not constitute a Change of Control.; or
 
(ii)  A majority of the members of the Company’s board of directors is replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election;
 
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.  However, persons will be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Internal Revenue Code.
 
 
4.   Delayed Payment for Specified Employees
 
Notwithstanding anything to the contrary herein, a payment on account of
Termination of Employment to a Specified Employee may not be made until at least
six months after such Termination of Employment.   Any payment otherwise due in
such six month period shall be suspended and become payable at the end of such
six month period.
 
The term “Specified Employee” shall mean a specified employee as defined in
Treas. Reg. § 1.409A – 1(i) (generally 5% shareholders, 1% shareholders earning
more than $150,000, and officers earning over $130,000 per year, as indexed for
inflation ($150,000 for 2008) who are among the fifty highest paid employees).
 
IN WITNESS WHEREOF, the Company has adopted this Amendment to the Award
Agreements, effective as of January 1, 2009.
 
 
 
ENERGIZER HOLDINGS, INC.
 
 
 
By:________________________________
 
Dated:   December __, 2008
 
 
